DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/13/2020 has been entered.

Status of Claims 
Claims 1-15 of U.S. Application No. 16/019354 filed on 08/13/2020 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed08/13/2020. Claims 1, & 11-12 are presently amended. Claims 1-15 are presently pending and are presented for examination.

Response to Arguments
In regards to the previous claim objections:
In regards to the previous rejections under 35 U.S.C. § 112(b): the amendments to the claims and Applicant’s remarks overcome the previous 35 USC § 112(b) rejection. Therefore, the previous 35 USC § 112(b) rejection is withdrawn.

In regards to the previous rejection under 35 U.S.C. § 103: Applicant's arguments “The Patent and Trademark Office has the burden under 35 U.S.C. § 103 to establish a prima facie case of obviousness” and “Particularly where, and for further interpretation of “freezing” the method very clearly carries out further processing on the frozen flight path via the altitude constraints, namely, “determine a status of each of the plurality of altitude constraints along the entire vertical path of the aircraft after determining the vertical path of the aircraft” filed 08/13/2020 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In the 35 U.S.C. 103 rejection below, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Castaneda to incorporate the teachings of freezing the vertical path Laso-Leon in order to take into account the regulatory constraints specific to each geographic zone crossed by the aeroplane when attempting to optimize and freeze the vertical path (see at least Laso-Leon, para. [0117]). 
Applicants argues the prior art does not disclose the limitation “determining a status of each of the plurality of altitude constraints along the entire vertical path of the aircraft after determining the vertical path of the aircraft” Applicant further argues “The other reference, Coulmeau, was cited merely to supposedly show certain features which are unrelated to the above-indicated feature and this reference does not remedy the deficiencies of Castaneda” Examiner respectfully disagrees. Applicant is reminded claims must be given their broadest reasonable interpretation. Coulmeau teaches a device that is able to provide data that is related to a flight plan. Further Coulmeau is able to depict and display the altitude constraints that the flight plan is implementing and show the status of the constraint, whether it was missed, made, or 
Applicant’s arguments, see Applicants Remarks page 9 lines 37-39 “After careful review, Applicant respectfully submits that Castaneda continuously processes the vertical path and nowhere, either in the cited passages or anywhere else, does Castaneda teach or suggest the “freezing the vertical path” as defined by Claim 1”, filed 08/13/2020, with respect to the rejection(s) of claim(s) 1, 11-12 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn regarding the limitation “freezing the vertical path”.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2014/0244077A1 (“Laso-Leon”). 
Applicant respectfully submits that the Examiner has not established a prima facie case of obviousness with respect to independent Claims 1, 11, and 12.” Applicant further argues “Thus, Applicant respectfully submits that it would not have been obvious to modify Castaneda to incorporate the supposed determination of the status of the constraints from Coulmeau as suggested by the Examiner since the constraints have already been taken into account in Castaneda” Examiner respectfully disagrees. Applicant is reminded claims must be given their broadest reasonable interpretation. In response to applicant's argument that “Thus, Applicant respectfully submits that it would not have been obvious to modify Castaneda to incorporate the supposed determination of the status of the constraints from Coulmeau as suggested by the Examiner since the constraints have already been taken into account in Castaneda”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Coulmeau is able to depict and display the altitude constraints that the flight plan is implementing and show the status of the constraint, whether it was missed, made, or ignored (see at least Coulmeau, para. [0116-0118]). Coulmeau is teaching that the altitude constraints are able to be displayed and depicted if they are missed or made or ignored while a flight plan is underway. In conclusion, the 103 rejection is maintained provided the arguments above.
Claim Objections
Claims 1, & 11-12 are objected to because of the following informalities:  “each of the statuses” should be changed to --each status of the plurality of altitude constraints--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 & 5-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0378358A1 (“Castaneda”), in view of US 2014/0244077A1 (“Laso-Leon”), further in view of US 2014/0172204A1 (“Coulmeau”).
As per claim 1 Castaneda discloses
A method of determining a vertical path of an aircraft initiated from a current position, the aircraft being piloted by an operator and being guided by an automatic pilot according to an initial vertical guiding mode, in the presence of a plurality of altitude constraints and according to at least one piloting instruction, the method including (see at least Castaneda, para. [0063]: a method for determining a switch-over vertical point from which an aircraft, having a current position, and flying a current vertical trajectory according to a manual piloting mode having an altitude set point, denoted target altitude, loaded by the pilot, switches over to a piloting mode guided by a flight management system, in order to rejoin a predefined flight plan having a set of initial altitude constraints.); 
determining a vertical path of the aircraft including instruction (see at least Castaneda, para. [0063]: a method for determining a switch-over vertical point from which an aircraft, having a current position, and flying a current vertical trajectory according to a manual piloting mode having an altitude set point, denoted target altitude, loaded by the pilot, switches over to a piloting mode guided by a flight management system, in order to rejoin a predefined flight plan having a set of initial altitude constraints.): 
determining an initial path segment with the initial vertical guiding mode from the current position of the aircraft to a selection point, and a number N of subsequent path segments, the number N being greater than or equal to 1, each subsequent path segment being determined with a following vertical guiding mode implemented by the automatic pilot and extending between two consecutive selection points or between a selection point and a final point corresponding to a final destination of the aircraft, each of the selection points corresponding to a point in which a piloting instruction is achieved (see at least Castaneda, Figs. 7-9 & para. [0064-0069]: calculating a first predicted vertical trajectory by integration of the dynamic flight equations starting from the current position of the aircraft, by extrapolating the current trajectory and by applying calculation hypotheses corresponding to the manual piloting mode of the aircraft, determining a first point of intersection between the first predicted trajectory and the target altitude, having a first abscissa, the altitude constraints with an abscissa less than the said first abscissa being denoted anterior constraints, the altitude constraints with an abscissa greater than the said first abscissa being denoted posterior constraints, determining a second predicted trajectory by forward integration of the dynamic flight equations starting from the said first intersection point and by applying calculation hypotheses for a piloting mode guided by FMS, [0067] determining a sub-set of altitude constraints to be complied with indexed by an index i, the index 1 corresponding to the constraint closest to the current position of the aircraft, chosen from amongst the set of initial altitude constraints, each altitude constraint to be complied with having an abscissa, [0068] determining the anterior constraints incompatible with the first predicted trajectory and the posterior constraints incompatible with the second predicted trajectory, [0069] determining the said switch-over vertical point belonging to the first predicted vertical trajectory, based on any incompatible constraints, and as the intersection between the said first predicted vertical trajectory and a predicted vertical trajectory calculated by integration of the dynamic flight equations by applying calculation hypotheses for a piloting mode guided by a flight management system denoted FMS.& para. [0089-0094]: According to one variant, the method according to the invention furthermore comprises the steps consisting in: [0090] selecting a chosen point belonging to the first predicted trajectory, [0091] replacing the switch-over vertical point by the chosen point, [0092] calculating a predicted global trajectory based on the concatenation of at least two portions: [0093] a first portion equal to the first predicted trajectory, up to the chosen point, [0094] a second portion, starting from the chosen point, corresponding to a trajectory calculated by forward integration of the dynamic flight equations according to a piloting mode guided by an FMS. para. [0136]: A step 350 determines a sub-set of altitude constraints to be compiled with Ci indexed by an index i, the index 1 corresponding to the constraint closest to the current position of the aircraft and the index i increasing in a direction moving away from the aircraft. The constraints C1, C2 . . . Cn are chosen from amongst the set Cini of initial altitude constraints, each altitude constraint to be complies with having an abscissa xi: (C1,x1),(C2,x2) . . . (Cn,xn). This step 350 carried be carried out after departure, the choice of the constraints to be complied with Ci being independent of the calculation of Tp1 and I1.); 
at least one of the following vertical guiding modes being separate from the initial vertical guiding mode or another following vertical guiding mode, and a plateau guiding mode (see at least Castaneda, para. [0131]-[0135]: A first step 100 calculates a first predicted vertical trajectory Tp1 by integration of the dynamic flight equations starting from the current position of the aircraft, by extrapolating the current trajectory and by applying calculation hypotheses corresponding to the manual piloting mode of the aircraft. The trajectory Tp1 is illustrated with a bold dashed line in FIG. 5 for an aircraft 101 in a climb and in FIG. 6 for an aircraft in a descent. By way of example, in FIG. 5, the manual mode is of the FPA type, closed-loop controlled to an angle of 3.degree. And, in FIG. 6, the manual mode is of the VS type closed-loop controlled to a speed of descent of 600 feet per minute. Preferably, the calculation hypotheses for the manual piloting mode correspond to the modes currently implemented in the FMS according to the prior art. The mode is chosen within the group: constant vertical speed managed VS; constant angle managed FPA; constant altitude managed ALT; thrust managed THRUST.).
composing the vertical path of the aircraft from the determined path segments (see at least Castaneda, para. [0131], para. [0195]: According to one variant illustrated in FIG. 18, the method 30 according to the invention furthermore comprises the following steps: [0193] a step 710 selects a chosen point P belonging to the first predicted trajectory Tp1, other than the point DeSel determined at the step 500. [0194] subsequently, a step 720 replaces the switch-over vertical point DeSel by the chosen point P and, according to one variant, graphically displays it. [0195] then a step 730 calculates a predicted global trajectory TpG based on the concatenation of at least two portions: [0196] a first portion equal to the first predicted trajectory Tp1, up to the chosen point P, [0197] a second portion, starting from the chosen point P, corresponding to a trajectory calculated by forward integration of the dynamic flight equations Tp2 according to a piloting mode guided by a FMS. & para. [0217]).
Castaneda does not explicitly disclose
freezing the vertical path; and
determining a status of each of the plurality of altitude constraints along the entire vertical path of the aircraft after determining the vertical path of the aircraft, each of the status being chosen from one of: (i) an achievable status when the corresponding altitude constraint is satisfied during passage of the aircraft along the vertical path of the aircraft, and (ii) a missed status otherwise; and 
displaying the vertical path of the aircraft and the statuses of the determined altitude constraints to the operator.
Laso-Leon teaches
a method of determining a vertical path of an aircraft initiated from a current position, the aircraft being piloted by an operator and being guided to an initial vertical guiding mode, in the presence of a plurality of altitude constraints and according to at least one piloting instruction, (see at least Laso-Leon, para. [0021]: a method for creating a vertical trajectory profile of an aircraft by optimization of a criterion representative of a flight cost, a trajectory being computed from an ordered list of waypoints contained in the flight plan, a vertical profile associated with the trajectory being defined by the following parameters: a plurality of successive altitude levels to be reached by the aircraft, for each level: an altitude change point (xi) between a current level and a next level and a plurality of speeds (Mi-k) observing an aircraft speed trend law on the level considered, the method comprising the steps consisting in: loading a portion of trajectory for which the profile is to be optimized, loading at least one criterion parameter, loading at least one value representative of permitted altitude levels, initializing a first iterative computation by an initial profile & para. [0036]: According to another embodiment, the portion of trajectory to be optimized is determined in flight, from the current position of the aircraft.)
determining an initial path segment with the initial vertical guiding mode from the current position of the aircraft to a selection point and a number N of subsequent path segments, the number N being greater than or equal to 1, (see at least Laso-Leon, para. [0036]: According to another embodiment, the portion of trajectory to be optimized is determined in flight, from the current position of the aircraft. & para. [0057-0059]: FIG. 1 illustrates an example of a vertical trajectory profile computed according to the invention. The phase 10 corresponds to the climb phase, the phase 11 to the cruising phase and the phase 12 to the descent phase. This vertical profile is computed from a lateral trajectory computed by the FMS and involving an ordered list of waypoints WPT from the flight plan. The vertical profile comprises a plurality of altitude levels Ni (commonly called level), i being the index, for example in FIG. 1: N1, N2, N3 and N4. These levels are altitude levels to be reached by the aircraft. Once the level Ni is reached, the aircraft flies at the altitude Ni until the level change point defined by a distance xi, between the level i and the next level i+1.),  each subsequent path segment being determined with a following vertical guiding mode implemented by the pilot and extending between two consecutive selection points or between a selection point and a final point corresponding to a final destination of the aircraft, each of the selection points corresponding to a point in which a piloting instruction is achieved (see at least Laso-Leon, para. [0060]: The distances xi identify the length of the altitude levels Ni. As an example, xi can correspond to a curvilinear abscissa or, as illustrated in FIG. 1, to the length, distance-wise, of a level Ni: x1 is the length of the level N1, x2 the length of the level N2, etc. A change of level is commonly called level jump.),
composing the vertical path of the aircraft from the determined path segments and freezing the vertical path (see at least Laso-Leon, para. [0114-0116]: Thus, the invention makes it possible to create a final vertical profile that is optimized according to a criterion chosen in a very efficient manner by using a function performing a digital trajectory integration and computing an associated criterion coupled with a parametric optimizer. Furthermore, the invention makes it possible to create the final vertical profile by the implementation of two successive iterative computations. The implementation of two successive computations as described previously makes it possible to perform a rapid optimization by decorrelating the determination of the permitted optimum altitude levels N2i from the determination of the level change points x2i and of the speeds M2i-k. & para. [0121-0122]: In an embodiment of this variant for which a display example is illustrated in FIG. 8, the loading of the waypoints of the portion of trajectory to be optimized for which a change of altitude is prohibited is performed by the crew, by the display of all of the waypoints WP (list) and of an associated toggle switch 81 (yes/no radio button) enabling the crew to choose either to authorize "yes" or inhibit "no" the change of level for the flight segment following the waypoint considered. According to one embodiment, the designation of a point as being inhibited causes all of the subsequent points in the list to be prohibited (propagation). Similarly, if an inhibited point is once again authorized, all the subsequent points will be authorized.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Castaneda to incorporate the teaching of composing the vertical path of the aircraft from the determined path segments and freezing the vertical path of Laso-Leon in order to take into account the regulatory constraints specific to each geographic zone crossed by the aeroplane if such exist (see at least Coulmeau, para. [0117]). Further Laso-Leon contains a cost criterion to help optimize the vertical path in order to take into account emissions of pollutants in the flight costs, and thus reduce the emission of the aircraft by the optimization method (see at least Laso-Leon, para. [0080]).
Coulmeau teaches
determining a status of each of the plurality of altitude constraints along the entire vertical path of the aircraft after determining the vertical path of the aircraft, each of the status being chosen from one of: (i) an achievable status when the corresponding altitude constraint is satisfied during passage of the aircraft along the vertical path of the aircraft, and (ii) a missed status otherwise (see at least Coulmeau, para. [0084]: From the flight plan defined by the captain and the list of waypoints and of procedures (departure, arrivals, airways, missions), the trajectory is computed as a function of the geometry between the waypoints (commonly called LEG) and/or the altitude and speed conditions which are used to compute the turn radius. On this lateral trajectory, the FMS optimizes a vertical trajectory, passing through any altitude, speed, time constraints. para. [0116-0118]: Altitude constraints (min and max limits), speed constraints (min and max limits), time constraints (min and max limits), slope constraints [0117] Status of the altitude constraints ("missed", "made", "ignored"), status of the speed constraints (" missed", "made", "ignored"), status of the time constraints (" missed", "made", "ignored") [0118] ATC instructions [0119] Maximum and minimum flight speeds [0120] Altitude ceiling (max altitude) [0121] Minimum safety altitude (MORA) [0122] Earliest and latest arrival times [0123] Optimum altitude, optimum speed. & para. [0125]: To return to FIG. 4, when a request for a "flight plan" page is detected, the method, in a step 402, proceeds to initialize the data which will have to be displayed. Links between the elementary data are created. & para. [0134]: Alternatively, in another implementation, the links between the data can be established from data units. In a preferential implementation, seven data units are defined: [0134] Unit D1 for the altitude data: predicted altitude, altitude constraints, altitude ceiling, optimum flight altitudes (from the viewpoint of an optimization criterion such as fuel for example), minimum flight altitudes (safety altitudes with respect to the relief such as MORA, MSA, etc.), ATC altitude instructions.); and 
displaying the vertical path of the aircraft and the statuses of the determined altitude constraints to the operator (see at least Coulmeau, para. [0032]: the present invention makes it possible to display, side by side in order to compare them rapidly, for each of the points of a displayed flight plan, time data (UTC absolute time, minimum time performance ETAmin, maximum time performance ETAmax, minimum time constraint RTAinf, maximum time constraint RTAsup) or altitude data (predicted altitude, reachable minimum altitude, reachable maximum altitude, minimum altitude constraint limit, maximum altitude constraint limit, optimum altitude, reference altitude) or speed data (predicted speed, minimum speed Vmin, maximum speed Vmax, the speed constraint with its direction & para. [0125]: To return to FIG. 4, when a request for a "flight plan" page is detected, the method, in a step 402, proceeds to initialize the data which will have to be displayed. Links between the elementary data are created. & para. [0134]: Alternatively, in another implementation, the links between the data can be established from data units. In a preferential implementation, seven data units are defined: [0134] Unit D1 for the altitude data: predicted altitude, altitude constraints, altitude ceiling, optimum flight altitudes (from the viewpoint of an optimization criterion such as fuel for example), minimum flight altitudes (safety altitudes with respect to the relief such as MORA, MSA, etc.), ATC altitude instructions. & para. [0155-0158]: Preferentially, the consolidation can give a consolidated situation on take-off (take-off flight phase) which predominates over the other situations except over the aeroplane system situation. Then, when cruising, the priority reverts to the ATC situation, and, in descent or approach, the traffic/relief situation may become predominant. Thus, the step 404 generates a consolidated aeroplane situation. The next step 406 consists in extracting the data to be displayed. The method will associate the data from the database generated in the step 402 with the situation defined in the step 404. Thus, for a given consolidated aeroplane situation, the method extracts the most relevant linked data batches.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Castaneda to incorporate the teaching of determining a status of each of the plurality of altitude constraints along the entire vertical path of the aircraft after determining the vertical path of the aircraft, each of the status being chosen from one of: (i) an achievable status when the corresponding altitude constraint is satisfied during passage of the aircraft along the vertical path of the aircraft, and (ii) a missed status otherwise; and displaying the vertical path of the aircraft and the statuses of the determined 

As per claim 5 Castaneda discloses
wherein the at least one following vertical guiding mode comprises an automatic vertical guiding mode (see at least Castaneda, para. [0063]: switches over to a piloting mode guided by a flight management system, in order to rejoin a predefined flight plan having a set of initial altitude constraints,).

As per claim 6 Castaneda discloses
wherein, when, during the determination of a subsequent path segment with the automatic vertical guiding mode, at least one altitude constraint is on a same altitude as the selection point from which the subsequent path segment extends, this subsequent path segment comprises a horizontal path extending up to said altitude constraint (see at least Castaneda, para. [0070-0073]: According to one embodiment the step for determining the switch-over vertical point comprises the sub-steps consisting in: [0071] when no constraint is incompatible, the switch-over vertical point is equal to the first point of intersection, [0072] when at least one altitude constraint is incompatible, determining the said switch-over vertical point as the intersection between the first predicted trajectory and a predicted vertical trajectory calculated by backwards integration of the dynamic flight equations starting from an associated incompatible constraint, applying calculation hypotheses for a piloting mode guided by FMS.). 

As per claim 7 Castaneda discloses
wherein, during the determination of a subsequent path segment with the automatic vertical guiding mode, the subsequent path segment successively comprises a rejoining path and a path subsequent a previously determined reference profile (see at least Castaneda, Fig. 8 & para. [0081]: According to another variant, the aircraft is in a descent phase and must rejoin a predetermined altitude profile and the calculation hypotheses for the piloting mode guided by FMS incorporate an operational criterion being a function of the position of the aircraft with respect to the predetermined altitude profile.), 
the rejoining path extending from the corresponding selection point up to an intersection with the reference profile and the subsequent path extending from the intersection (see at least Castaneda, Fig. 8 & para. [0153]: A final step 500 determines the switch-over vertical point DeSel belonging to the first predicted vertical trajectory Tp1 (predicted trajectory of the manual type), based on any incompatible constraints when the step 350 has identified any, as the intersection between Tp1 and a predicted vertical trajectory calculated by integration of the dynamic flight equations by applying calculation hypotheses for a piloting mode guided by a flight management system denoted FMS, being a predicted vertical trajectory said to be "of the guided type".).

As per claim 8 Castaneda discloses
(see at least Castaneda, Fig. 9 & para. [0135]: The calculated trajectory Tp2 is illustrated in FIG. 7 for an aircraft 101 in a climb and in FIGS. 8 and 9 for an aircraft in a descent, using thin dotted lines. FIG. 8 illustrates an aircraft 101 flying above the precalculated descent profile Prof described in the prior art, FIG. 9 an aircraft 101 flying below Prof. The orientation by an arrow of the trajectories Tp1 and Tp2 illustrates the fact that these trajectories are calculated in "forward" mode.  & para. [0137]: The constraints to be complied with C1 to C6 for the example of the climb phase are illustrated in FIGS. 5 and 7, the constraints to be complied with C1 to C4 for the example of the descent phase are illustrated in FIGS. 6 and 8 for a descent above Prof, and FIG. 9 for a descent below Prof.).

As per claim 9 Castaneda discloses
wherein the displaying further comprises displaying a symbol indicating the intersection of the rejoining path with the reference profile (see at least Castaneda, Fig. 5 & para. [0133]: A second step 200 consists in determining a first point of intersection 11 between the first predicted trajectory Tp1 and the target altitude ClrA, also illustrated in FIGS. 5 and 6. I1 has a first curvilinear abscissa x1. The curvilinear abscissa x1 divides the space of the abscissae into two zones: a first region of abscissae included between the current abscissa of the aircraft x.sub.curr and x1 and a second region of abcissae greater than x up to the arrival. The altitude constraints with an abscissa x lower than the first abscissa being denoted anterior constraints, the altitude constraints of abscissa x higher than the first abscissa being denoted posterior constraints: x.sub.curr<x.ltoreq.x1 anterior constraint x>x1 posterior constraint.).

As per claim 10 Castaneda discloses
wherein each of the piloting instructions is determined by one of the elements chosen from: altitude; length of time; horizontal distance from the current position of the aircraft; speed of the aircraft; intersection with a reference profile; and intersection with a given lateral path (see at least Castaneda, Fig. 9 & para. [0103]: Advantageously, the state parameters of the aircraft comprise the predicted altitude of passage, the predicted speed of passage, the predicted remaining fuel. & para. [0135]: The calculated trajectory Tp2 is illustrated in FIG. 7 for an aircraft 101 in a climb and in FIGS. 8 and 9 for an aircraft in a descent, using thin dotted lines. FIG. 8 illustrates an aircraft 101 flying above the pre-calculated descent profile Prof described in the prior art, FIG. 9 an aircraft 101 flying below Prof. The orientation by an arrow of the trajectories Tp1 and Tp2 illustrates the fact that these trajectories are calculated in "forward" mode.  & para. [0137]: The constraints to be complied with C1 to C6 for the example of the climb phase are illustrated in FIGS. 5 and 7, the constraints to be complied with C1 to C4 for the example of the descent phase are illustrated in FIGS. 6 and 8 for a descent above Prof, and FIG. 9 for a descent below Prof.).

As per claim 11 Castaneda discloses
A computer program product comprising software instructions which, when implemented by a piece of computer equipment, carry out the method according to claim 1 (see at least Castaneda, para. [0233]: According to another embodiment, the device 31 according to the invention, implementing the method according to the invention, is integrated into any type of computer performing a calculation of predictions, such as an EFB (Electronic Flight Bag), an onboard system for management of a tactical mission, a flight prediction computer of an air traffic control center (TP for Trajectory Predictor), a touchscreen tablet incorporating means for the calculation of predictions, etc.),
a method of determining a vertical path of an aircraft initiated from a current position, the aircraft being piloted by an operator and being guided by an automatic pilot according to an initial vertical guiding mode, in the presence of a plurality of altitude constraints and according to at least one piloting instruction, the method including (see at least Castaneda, para. [0063]: a method for determining a switch-over vertical point from which an aircraft, having a current position, and flying a current vertical trajectory according to a manual piloting mode having an altitude set point, denoted target altitude, loaded by the pilot, switches over to a piloting mode guided by a flight management system, in order to rejoin a predefined flight plan having a set of initial altitude constraints.); 
determining a vertical path of the aircraft including instruction (see at least Castaneda, para. [0063]: a method for determining a switch-over vertical point from which an aircraft, having a current position, and flying a current vertical trajectory according to a manual piloting mode having an altitude set point, denoted target altitude, loaded by the pilot, switches over to a piloting mode guided by a flight management system, in order to rejoin a predefined flight plan having a set of initial altitude constraints.): 
determining an initial path segment with the initial vertical guiding mode from the current position of the aircraft to a selection point, and a number N of subsequent path segments, the number N being greater than or equal to 1, each subsequent path segment being determined with a following vertical guiding mode implemented by the automatic (see at least Castaneda, Figs. 7-9 & para. [0064-0069]: calculating a first predicted vertical trajectory by integration of the dynamic flight equations starting from the current position of the aircraft, by extrapolating the current trajectory and by applying calculation hypotheses corresponding to the manual piloting mode of the aircraft, determining a first point of intersection between the first predicted trajectory and the target altitude, having a first abscissa, the altitude constraints with an abscissa less than the said first abscissa being denoted anterior constraints, the altitude constraints with an abscissa greater than the said first abscissa being denoted posterior constraints, determining a second predicted trajectory by forward integration of the dynamic flight equations starting from the said first intersection point and by applying calculation hypotheses for a piloting mode guided by FMS, [0067] determining a sub-set of altitude constraints to be complied with indexed by an index i, the index 1 corresponding to the constraint closest to the current position of the aircraft, chosen from amongst the set of initial altitude constraints, each altitude constraint to be complied with having an abscissa, [0068] determining the anterior constraints incompatible with the first predicted trajectory and the posterior constraints incompatible with the second predicted trajectory, [0069] determining the said switch-over vertical point belonging to the first predicted vertical trajectory, based on any incompatible constraints, and as the intersection between the said first predicted vertical trajectory and a predicted vertical trajectory calculated by integration of the dynamic flight equations by applying calculation hypotheses for a piloting mode guided by a flight management system denoted FMS.& para. [0089-0094]: According to one variant, the method according to the invention furthermore comprises the steps consisting in: [0090] selecting a chosen point belonging to the first predicted trajectory, [0091] replacing the switch-over vertical point by the chosen point, [0092] calculating a predicted global trajectory based on the concatenation of at least two portions: [0093] a first portion equal to the first predicted trajectory, up to the chosen point, [0094] a second portion, starting from the chosen point, corresponding to a trajectory calculated by forward integration of the dynamic flight equations according to a piloting mode guided by an FMS. para. [0136]: A step 350 determines a sub-set of altitude constraints to be compiled with Ci indexed by an index i, the index 1 corresponding to the constraint closest to the current position of the aircraft and the index i increasing in a direction moving away from the aircraft. The constraints C1, C2 . . . Cn are chosen from amongst the set Cini of initial altitude constraints, each altitude constraint to be complies with having an abscissa xi: (C1,x1),(C2,x2) . . . (Cn,xn). This step 350 carried be carried out after departure, the choice of the constraints to be complied with Ci being independent of the calculation of Tp1 and I1.); 
at least one of the following vertical guiding modes being separate from the initial vertical guiding mode or another following vertical guiding mode, and a plateau guiding mode (see at least Castaneda, para. [0131]-[0135]: A first step 100 calculates a first predicted vertical trajectory Tp1 by integration of the dynamic flight equations starting from the current position of the aircraft, by extrapolating the current trajectory and by applying calculation hypotheses corresponding to the manual piloting mode of the aircraft. The trajectory Tp1 is illustrated with a bold dashed line in FIG. 5 for an aircraft 101 in a climb and in FIG. 6 for an aircraft in a descent. By way of example, in FIG. 5, the manual mode is of the FPA type, closed-loop controlled to an angle of 3.degree. And, in FIG. 6, the manual mode is of the VS type closed-loop controlled to a speed of descent of 600 feet per minute. Preferably, the calculation hypotheses for the manual piloting mode correspond to the modes currently implemented in the FMS according to the prior art. The mode is chosen within the group: constant vertical speed managed VS; constant angle managed FPA; constant altitude managed ALT; thrust managed THRUST.)
composing the vertical path of the aircraft from the determined path segments (see at least Castaneda, para. [0131], para. [0195]: According to one variant illustrated in FIG. 18, the method 30 according to the invention furthermore comprises the following steps: [0193] a step 710 selects a chosen point P belonging to the first predicted trajectory Tp1, other than the point DeSel determined at the step 500. [0194] subsequently, a step 720 replaces the switch-over vertical point DeSel by the chosen point P and, according to one variant, graphically displays it. [0195] then a step 730 calculates a predicted global trajectory TpG based on the concatenation of at least two portions: [0196] a first portion equal to the first predicted trajectory Tp1, up to the chosen point P, [0197] a second portion, starting from the chosen point P, corresponding to a trajectory calculated by forward integration of the dynamic flight equations Tp2 according to a piloting mode guided by a FMS. & para. [0217]).
Castaneda does not explicitly disclose
freezing the vertical path; and

displaying the vertical path of the aircraft and the statuses of the determined altitude constraints to the operator.
Laso-Leon teaches
a method of determining a vertical path of an aircraft initiated from a current position, the aircraft being piloted by an operator and being guided to an initial vertical guiding mode, in the presence of a plurality of altitude constraints and according to at least one piloting instruction, the method including (see at least Laso-Leon, para. [0021]: a method for creating a vertical trajectory profile of an aircraft by optimization of a criterion representative of a flight cost, a trajectory being computed from an ordered list of waypoints contained in the flight plan, a vertical profile associated with the trajectory being defined by the following parameters: a plurality of successive altitude levels to be reached by the aircraft, for each level: an altitude change point (xi) between a current level and a next level and a plurality of speeds (Mi-k) observing an aircraft speed trend law on the level considered, the method comprising the steps consisting in: loading a portion of trajectory for which the profile is to be optimized, loading at least one criterion parameter, loading at least one value representative of permitted altitude levels, initializing a first iterative computation by an initial profile & para. [0036]: According to another embodiment, the portion of trajectory to be optimized is determined in flight, from the current position of the aircraft.)
determining an initial path segment with the initial vertical guiding mode from the current position of the aircraft to a selection point and a number N of subsequent path segments, the number N being greater than or equal to 1, (see at least Laso-Leon, para. [0036]: According to another embodiment, the portion of trajectory to be optimized is determined in flight, from the current position of the aircraft. & para. [0057-0059]: FIG. 1 illustrates an example of a vertical trajectory profile computed according to the invention. The phase 10 corresponds to the climb phase, the phase 11 to the cruising phase and the phase 12 to the descent phase. This vertical profile is computed from a lateral trajectory computed by the FMS and involving an ordered list of waypoints WPT from the flight plan. The vertical profile comprises a plurality of altitude levels Ni (commonly called level), i being the index, for example in FIG. 1: N1, N2, N3 and N4. These levels are altitude levels to be reached by the aircraft. Once the level Ni is reached, the aircraft flies at the altitude Ni until the level change point defined by a distance xi, between the level i and the next level i+1.),  each subsequent path segment being determined with a following vertical guiding mode implemented by the pilot and extending between two consecutive selection points or between a selection point and a final point corresponding to a final destination of the aircraft, each of the selection points corresponding to a point in which a piloting instruction is achieved (see at least Laso-Leon, para. [0060]: The distances xi identify the length of the altitude levels Ni. As an example, xi can correspond to a curvilinear abscissa or, as illustrated in FIG. 1, to the length, distance-wise, of a level Ni: x1 is the length of the level N1, x2 the length of the level N2, etc. A change of level is commonly called level jump.),
composing the vertical path of the aircraft from the determined path segments and freezing the vertical path (see at least Laso-Leon, para. [0114-0116]: Thus, the invention makes it possible to create a final vertical profile that is optimized according to a criterion chosen in a very efficient manner by using a function performing a digital trajectory integration and computing an associated criterion coupled with a parametric optimizer. Furthermore, the invention makes it possible to create the final vertical profile by the implementation of two successive iterative computations. The implementation of two successive computations as described previously makes it possible to perform a rapid optimization by decorrelating the determination of the permitted optimum altitude levels N2i from the determination of the level change points x2i and of the speeds M2i-k. & para. [0121-0122]: In an embodiment of this variant for which a display example is illustrated in FIG. 8, the loading of the waypoints of the portion of trajectory to be optimized for which a change of altitude is prohibited is performed by the crew, by the display of all of the waypoints WP (list) and of an associated toggle switch 81 (yes/no radio button) enabling the crew to choose either to authorize "yes" or inhibit "no" the change of level for the flight segment following the waypoint considered. According to one embodiment, the designation of a point as being inhibited causes all of the subsequent points in the list to be prohibited (propagation). Similarly, if an inhibited point is once again authorized, all the subsequent points will be authorized.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Castaneda to incorporate the teaching of composing the vertical path of the aircraft from the determined path segments and freezing the vertical path of Laso-Leon in order to take into account the regulatory constraints specific to each geographic zone crossed by the aeroplane if such exist (see at least Coulmeau, para. [0117]). Further Laso-Leon containing a cost criterion to help optimize the vertical path in order to take into account emissions of pollutants in the flight costs, and thus reduce their emission by the optimization method (see at least Laso-Leon, para. [0080]).
Coulmeau teaches
determining a status of each of the plurality of altitude constraints along the entire vertical path of the aircraft after determining the vertical path of the aircraft, each of the status being chosen from one of: (i) an achievable status when the corresponding altitude constraint is satisfied during passage of the aircraft along the vertical path of the aircraft, and (ii) a missed status otherwise (see at least Coulmeau, para. [0084]: From the flight plan defined by the captain and the list of waypoints and of procedures (departure, arrivals, airways, missions), the trajectory is computed as a function of the geometry between the waypoints (commonly called LEG) and/or the altitude and speed conditions which are used to compute the turn radius. On this lateral trajectory, the FMS optimizes a vertical trajectory, passing through any altitude, speed, time constraints. para. [0116-0118]: Altitude constraints (min and max limits), speed constraints (min and max limits), time constraints (min and max limits), slope constraints [0117] Status of the altitude constraints ("missed", "made", "ignored"), status of the speed constraints (" missed", "made", "ignored"), status of the time constraints (" missed", "made", "ignored") [0118] ATC instructions [0119] Maximum and minimum flight speeds [0120] Altitude ceiling (max altitude) [0121] Minimum safety altitude (MORA) [0122] Earliest and latest arrival times [0123] Optimum altitude, optimum speed. & para. [0125]: To return to FIG. 4, when a request for a "flight plan" page is detected, the method, in a step 402, proceeds to initialize the data which will have to be displayed. Links between the elementary data are created. & para. [0134]: Alternatively, in another implementation, the links between the data can be established from data units. In a preferential implementation, seven data units are defined: [0134] Unit D1 for the altitude data: predicted altitude, altitude constraints, altitude ceiling, optimum flight altitudes (from the viewpoint of an optimization criterion such as fuel for example), minimum flight altitudes (safety altitudes with respect to the relief such as MORA, MSA, etc.), ATC altitude instructions.); and 
displaying the vertical path of the aircraft and the statuses of the determined altitude constraints to the operator (see at least Coulmeau, para. [0032]: the present invention makes it possible to display, side by side in order to compare them rapidly, for each of the points of a displayed flight plan, time data (UTC absolute time, minimum time performance ETAmin, maximum time performance ETAmax, minimum time constraint RTAinf, maximum time constraint RTAsup) or altitude data (predicted altitude, reachable minimum altitude, reachable maximum altitude, minimum altitude constraint limit, maximum altitude constraint limit, optimum altitude, reference altitude) or speed data (predicted speed, minimum speed Vmin, maximum speed Vmax, the speed constraint with its direction & para. [0125]: To return to FIG. 4, when a request for a "flight plan" page is detected, the method, in a step 402, proceeds to initialize the data which will have to be displayed. Links between the elementary data are created. & para. [0134]: Alternatively, in another implementation, the links between the data can be established from data units. In a preferential implementation, seven data units are defined: [0134] Unit D1 for the altitude data: predicted altitude, altitude constraints, altitude ceiling, optimum flight altitudes (from the viewpoint of an optimization criterion such as fuel for example), minimum flight altitudes (safety altitudes with respect to the relief such as MORA, MSA, etc.), ATC altitude instructions. & para. [0155-0158]: Preferentially, the consolidation can give a consolidated situation on take-off (take-off flight phase) which predominates over the other situations except over the aeroplane system situation. Then, when cruising, the priority reverts to the ATC situation, and, in descent or approach, the traffic/relief situation may become predominant. Thus, the step 404 generates a consolidated aeroplane situation. The next step 406 consists in extracting the data to be displayed. The method will associate the data from the database generated in the step 402 with the situation defined in the step 404. Thus, for a given consolidated aeroplane situation, the method extracts the most relevant linked data batches.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Castaneda to incorporate the teaching of determining a status of each of the plurality of altitude constraints along the entire vertical path of the aircraft after determining the vertical path of the aircraft, each of the status being chosen from one of: (i) an achievable status when the corresponding altitude constraint is satisfied during passage of the aircraft along the vertical path of the aircraft, and (ii) a missed status otherwise; and displaying the vertical path of the aircraft and the statuses of the determined altitude constraints to the operator of Coulmeau in order to during a mission, to display, for all the waypoints of a flight plan, either a summary grouping together all the predictions on the route, or the detail of the parameters corresponding to a type of data such as a prediction accompanied by limits, constraints or even performance levels at each of the route points (see at least Coulmeau, para. [0029]).

As per claim 12 Castaneda discloses
A determining system for determining a vertical path of an aircraft initiated from a current position, the aircraft being piloted by an operator and being guided by an automatic pilot according to an initial vertical guiding mode, in the presence of a plurality of altitude constraints and according to at least one piloting instruction (see at least Castaneda, para. [0063]: a method for determining a switch-over vertical point from which an aircraft, having a current position, and flying a current vertical trajectory according to a manual piloting mode having an altitude set point, denoted target altitude, loaded by the pilot, switches over to a piloting mode guided by a flight management system, in order to rejoin a predefined flight plan having a set of initial altitude constraints.); 
the determining system comprising a processor and a non-transitory memory having computer-executable instructions stored thereon configured to cause the processor to (see at least Castaneda, para. [0233]: According to another embodiment, the device 31 according to the invention, implementing the method according to the invention, is integrated into any type of computer performing a calculation of predictions, such as an EFB (Electronic Flight Bag), an onboard system for management of a tactical mission, a flight prediction computer of an air traffic control center (TP for Trajectory Predictor), a touchscreen tablet incorporating means for the calculation of predictions, etc.): 
determining a vertical path of the aircraft including instruction (see at least Castaneda, para. [0063]: a method for determining a switch-over vertical point from which an aircraft, having a current position, and flying a current vertical trajectory according to a manual piloting mode having an altitude set point, denoted target altitude, loaded by the pilot, switches over to a piloting mode guided by a flight management system, in order to rejoin a predefined flight plan having a set of initial altitude constraints.): 
determining an initial path segment with the initial vertical guiding mode from the current position of the aircraft to a selection point, and a number N of subsequent path segments, the number N being greater than or equal to 1, each subsequent path segment being determined with a following vertical guiding mode implemented by the automatic (see at least Castaneda, Figs. 7-9 & para. [0064-0069]: calculating a first predicted vertical trajectory by integration of the dynamic flight equations starting from the current position of the aircraft, by extrapolating the current trajectory and by applying calculation hypotheses corresponding to the manual piloting mode of the aircraft, determining a first point of intersection between the first predicted trajectory and the target altitude, having a first abscissa, the altitude constraints with an abscissa less than the said first abscissa being denoted anterior constraints, the altitude constraints with an abscissa greater than the said first abscissa being denoted posterior constraints, determining a second predicted trajectory by forward integration of the dynamic flight equations starting from the said first intersection point and by applying calculation hypotheses for a piloting mode guided by FMS, [0067] determining a sub-set of altitude constraints to be complied with indexed by an index i, the index 1 corresponding to the constraint closest to the current position of the aircraft, chosen from amongst the set of initial altitude constraints, each altitude constraint to be complied with having an abscissa, [0068] determining the anterior constraints incompatible with the first predicted trajectory and the posterior constraints incompatible with the second predicted trajectory, [0069] determining the said switch-over vertical point belonging to the first predicted vertical trajectory, based on any incompatible constraints, and as the intersection between the said first predicted vertical trajectory and a predicted vertical trajectory calculated by integration of the dynamic flight equations by applying calculation hypotheses for a piloting mode guided by a flight management system denoted FMS.& para. [0089-0094]: According to one variant, the method according to the invention furthermore comprises the steps consisting in: [0090] selecting a chosen point belonging to the first predicted trajectory, [0091] replacing the switch-over vertical point by the chosen point, [0092] calculating a predicted global trajectory based on the concatenation of at least two portions: [0093] a first portion equal to the first predicted trajectory, up to the chosen point, [0094] a second portion, starting from the chosen point, corresponding to a trajectory calculated by forward integration of the dynamic flight equations according to a piloting mode guided by an FMS. & para. [0136]: A step 350 determines a sub-set of altitude constraints to be compiled with Ci indexed by an index i, the index 1 corresponding to the constraint closest to the current position of the aircraft and the index i increasing in a direction moving away from the aircraft. The constraints C1, C2 . . . Cn are chosen from amongst the set Cini of initial altitude constraints, each altitude constraint to be complies with having an abscissa xi: (C1,x1),(C2,x2) . . . (Cn,xn). This step 350 carried be carried out after departure, the choice of the constraints to be complied with Ci being independent of the calculation of Tp1 and I1.); 
at least one of the following vertical guiding modes being separate from the initial vertical guiding mode or another following vertical guiding mode, and a plateau guiding mode (see at least Castaneda, para. [0131]-[0135]: A first step 100 calculates a first predicted vertical trajectory Tp1 by integration of the dynamic flight equations starting from the current position of the aircraft, by extrapolating the current trajectory and by applying calculation hypotheses corresponding to the manual piloting mode of the aircraft. The trajectory Tp1 is illustrated with a bold dashed line in FIG. 5 for an aircraft 101 in a climb and in FIG. 6 for an aircraft in a descent. By way of example, in FIG. 5, the manual mode is of the FPA type, closed-loop controlled to an angle of 3.degree. and, in FIG. 6, the manual mode is of the VS type closed-loop controlled to a speed of descent of 600 feet per minute. Preferably, the calculation hypotheses for the manual piloting mode correspond to the modes currently implemented in the FMS according to the prior art. The mode is chosen within the group: constant vertical speed managed VS; constant angle managed FPA; constant altitude managed ALT; thrust managed THRUST.); and 
composing the vertical path of the aircraft from the determined path segments (see at least Castaneda, para. [0131], para. [0195]: According to one variant illustrated in FIG. 18, the method 30 according to the invention furthermore comprises the following steps: [0193] a step 710 selects a chosen point P belonging to the first predicted trajectory Tp1, other than the point DeSel determined at the step 500. [0194] subsequently, a step 720 replaces the switch-over vertical point DeSel by the chosen point P and, according to one variant, graphically displays it. [0195] then a step 730 calculates a predicted global trajectory TpG based on the concatenation of at least two portions: [0196] a first portion equal to the first predicted trajectory Tp1, up to the chosen point P, [0197] a second portion, starting from the chosen point P, corresponding to a trajectory calculated by forward integration of the dynamic flight equations Tp2 according to a piloting mode guided by a FMS. & para. [0217]).
Castaneda does not explicitly disclose
freezing the vertical path; and

displaying the vertical path of the aircraft and the statuses of the determined altitude constraints to the operator.
Laso-Leon teaches
a method of determining a vertical path of an aircraft initiated from a current position, the aircraft being piloted by an operator and being guided to an initial vertical guiding mode, in the presence of a plurality of altitude constraints and according to at least one piloting instruction, the method including (see at least Laso-Leon, para. [0021]: a method for creating a vertical trajectory profile of an aircraft by optimization of a criterion representative of a flight cost, a trajectory being computed from an ordered list of waypoints contained in the flight plan, a vertical profile associated with the trajectory being defined by the following parameters: a plurality of successive altitude levels to be reached by the aircraft, for each level: an altitude change point (xi) between a current level and a next level and a plurality of speeds (Mi-k) observing an aircraft speed trend law on the level considered, the method comprising the steps consisting in: loading a portion of trajectory for which the profile is to be optimized, loading at least one criterion parameter, loading at least one value representative of permitted altitude levels, initializing a first iterative computation by an initial profile & para. [0036]: According to another embodiment, the portion of trajectory to be optimized is determined in flight, from the current position of the aircraft.)
determining an initial path segment with the initial vertical guiding mode from the current position of the aircraft to a selection point and a number N of subsequent path segments, the number N being greater than or equal to 1, (see at least Laso-Leon, para. [0036]: According to another embodiment, the portion of trajectory to be optimized is determined in flight, from the current position of the aircraft. & para. [0057-0059]: FIG. 1 illustrates an example of a vertical trajectory profile computed according to the invention. The phase 10 corresponds to the climb phase, the phase 11 to the cruising phase and the phase 12 to the descent phase. This vertical profile is computed from a lateral trajectory computed by the FMS and involving an ordered list of waypoints WPT from the flight plan. The vertical profile comprises a plurality of altitude levels Ni (commonly called level), i being the index, for example in FIG. 1: N1, N2, N3 and N4. These levels are altitude levels to be reached by the aircraft. Once the level Ni is reached, the aircraft flies at the altitude Ni until the level change point defined by a distance xi, between the level i and the next level i+1.),  each subsequent path segment being determined with a following vertical guiding mode implemented by the pilot and extending between two consecutive selection points or between a selection point and a final point corresponding to a final destination of the aircraft, each of the selection points corresponding to a point in which a piloting instruction is achieved (see at least Laso-Leon, para. [0060]: The distances xi identify the length of the altitude levels Ni. As an example, xi can correspond to a curvilinear abscissa or, as illustrated in FIG. 1, to the length, distance-wise, of a level Ni: x1 is the length of the level N1, x2 the length of the level N2, etc. A change of level is commonly called level jump.),
composing the vertical path of the aircraft from the determined path segments and freezing the vertical path (see at least Laso-Leon, para. [0114-0116]: Thus, the invention makes it possible to create a final vertical profile that is optimized according to a criterion chosen in a very efficient manner by using a function performing a digital trajectory integration and computing an associated criterion coupled with a parametric optimizer. Furthermore, the invention makes it possible to create the final vertical profile by the implementation of two successive iterative computations. The implementation of two successive computations as described previously makes it possible to perform a rapid optimization by decorrelating the determination of the permitted optimum altitude levels N2i from the determination of the level change points x2i and of the speeds M2i-k. & para. [0121-0122]: In an embodiment of this variant for which a display example is illustrated in FIG. 8, the loading of the waypoints of the portion of trajectory to be optimized for which a change of altitude is prohibited is performed by the crew, by the display of all of the waypoints WP (list) and of an associated toggle switch 81 (yes/no radio button) enabling the crew to choose either to authorize "yes" or inhibit "no" the change of level for the flight segment following the waypoint considered. According to one embodiment, the designation of a point as being inhibited causes all of the subsequent points in the list to be prohibited (propagation). Similarly, if an inhibited point is once again authorized, all the subsequent points will be authorized.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Castaneda to incorporate the teaching of 
Coulmeau teaches
determining a status of each of the plurality of altitude constraints along the entire vertical path of the aircraft after determining the vertical path of the aircraft, each of the status being chosen from one of: (i) an achievable status when the corresponding altitude constraint is satisfied during passage of the aircraft along the vertical path of the aircraft, and (ii) a missed status otherwise (see at least Coulmeau, para. [0084]: From the flight plan defined by the captain and the list of waypoints and of procedures (departure, arrivals, airways, missions), the trajectory is computed as a function of the geometry between the waypoints (commonly called LEG) and/or the altitude and speed conditions which are used to compute the turn radius. On this lateral trajectory, the FMS optimizes a vertical trajectory, passing through any altitude, speed, time constraints. para. [0116-0118]: Altitude constraints (min and max limits), speed constraints (min and max limits), time constraints (min and max limits), slope constraints [0117] Status of the altitude constraints ("missed", "made", "ignored"), status of the speed constraints (" missed", "made", "ignored"), status of the time constraints (" missed", "made", "ignored") [0118] ATC instructions [0119] Maximum and minimum flight speeds [0120] Altitude ceiling (max altitude) [0121] Minimum safety altitude (MORA) [0122] Earliest and latest arrival times [0123] Optimum altitude, optimum speed. & para. [0125]: To return to FIG. 4, when a request for a "flight plan" page is detected, the method, in a step 402, proceeds to initialize the data which will have to be displayed. Links between the elementary data are created. & para. [0134]: Alternatively, in another implementation, the links between the data can be established from data units. In a preferential implementation, seven data units are defined: [0134] Unit D1 for the altitude data: predicted altitude, altitude constraints, altitude ceiling, optimum flight altitudes (from the viewpoint of an optimization criterion such as fuel for example), minimum flight altitudes (safety altitudes with respect to the relief such as MORA, MSA, etc.), ATC altitude instructions.); and 
displaying the vertical path of the aircraft and the statuses of the determined altitude constraints to the operator (see at least Coulmeau, para. [0032]: the present invention makes it possible to display, side by side in order to compare them rapidly, for each of the points of a displayed flight plan, time data (UTC absolute time, minimum time performance ETAmin, maximum time performance ETAmax, minimum time constraint RTAinf, maximum time constraint RTAsup) or altitude data (predicted altitude, reachable minimum altitude, reachable maximum altitude, minimum altitude constraint limit, maximum altitude constraint limit, optimum altitude, reference altitude) or speed data (predicted speed, minimum speed Vmin, maximum speed Vmax, the speed constraint with its direction & para. [0125]: To return to FIG. 4, when a request for a "flight plan" page is detected, the method, in a step 402, proceeds to initialize the data which will have to be displayed. Links between the elementary data are created. & para. [0134]: Alternatively, in another implementation, the links between the data can be established from data units. In a preferential implementation, seven data units are defined: [0134] Unit D1 for the altitude data: predicted altitude, altitude constraints, altitude ceiling, optimum flight altitudes (from the viewpoint of an optimization criterion such as fuel for example), minimum flight altitudes (safety altitudes with respect to the relief such as MORA, MSA, etc.), ATC altitude instructions. & para. [0155-0158]: Preferentially, the consolidation can give a consolidated situation on take-off (take-off flight phase) which predominates over the other situations except over the aeroplane system situation. Then, when cruising, the priority reverts to the ATC situation, and, in descent or approach, the traffic/relief situation may become predominant. Thus, the step 404 generates a consolidated aeroplane situation. The next step 406 consists in extracting the data to be displayed. The method will associate the data from the database generated in the step 402 with the situation defined in the step 404. Thus, for a given consolidated aeroplane situation, the method extracts the most relevant linked data batches.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Castaneda to incorporate the teaching of determining a status of each of the plurality of altitude constraints along the entire vertical path of the aircraft after determining the vertical path of the aircraft, each of the status being chosen from one of: (i) an achievable status when the corresponding altitude constraint is satisfied during passage of the aircraft along the vertical path of the aircraft, and (ii) a missed status otherwise; and displaying the vertical path of the aircraft and the statuses of the determined altitude constraints to the operator of Coulmeau in order to during a mission, to display, for all the waypoints of a flight plan, either a summary grouping together all the predictions on the route, or the detail of the parameters corresponding to a type of data such as a prediction 

As per claim 13 Castaneda discloses
being on board the aircraft (see at least Castaneda, para. [0233]: According to another embodiment, the device 31 according to the invention, implementing the method according to the invention, is integrated into any type of computer performing a calculation of predictions, such as an EFB (Electronic Flight Bag), an onboard system for management of a tactical mission, a flight prediction computer of an air traffic control center (TP for Trajectory Predictor), a touchscreen tablet incorporating means for the calculation of predictions, etc.).

As per claim 14 Castaneda discloses
having an off-board system interfaced with the aircraft (see at least Castaneda, para. [0233]: According to another embodiment, the device 31 according to the invention, implementing the method according to the invention, is integrated into any type of computer performing a calculation of predictions, such as an EFB (Electronic Flight Bag), an onboard system for management of a tactical mission, a flight prediction computer of an air traffic control center (TP for Trajectory Predictor), a touchscreen tablet incorporating means for the calculation of predictions, etc.).

As per claim 15 Castaneda discloses
wherein the freezing of the vertical path prevents the vertical path from being subsequently modified (see at least Castaneda, para. [0131], para. [0195]: According to one variant illustrated in FIG. 18, the method 30 according to the invention furthermore comprises the following steps: [0193] a step 710 selects a chosen point P belonging to the first predicted trajectory Tp1, other than the point DeSel determined at the step 500. [0194] subsequently, a step 720 replaces the switch-over vertical point DeSel by the chosen point P and, according to one variant, graphically displays it. [0195] then a step 730 calculates a predicted global trajectory TpG based on the concatenation of at least two portions: [0196] a first portion equal to the first predicted trajectory Tp1, up to the chosen point P, [0197] a second portion, starting from the chosen point P, corresponding to a trajectory calculated by forward integration of the dynamic flight equations Tp2 according to a piloting mode guided by a FMS.  & para. [0217]).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Castaneda, in view of Laso-Leon, in view of Coulmeau, further in view of US 2011/0137495A1 (“Sacle”).
As per claim 2 Castaneda does not explicitly disclose
wherein at least one following vertical guiding mode, the piloting instruction associated with this following vertical guiding mode -15-and the instruction associated with the initial vertical guiding mode are defined by the operator or are communicated by an air traffic control entity or by an avionics system.
Sacle teaches
wherein at least one following vertical guiding mode, the piloting instruction associated with this following vertical guiding mode -15-and the instruction associated with the initial vertical guiding mode are defined by the operator or are communicated by an air traffic control entity or by an avionics system (see at least Sacle, para. [0040]-[0043]: The flight management system FMS, 2, also comprises calculation means ECART, 200, for calculating, at regular time intervals, the vertical deviation VDEV defined previously between the aircraft and the vertical descent trajectory. A flight management system also conventionally comprises comparison means COMP, 210, for regularly comparing the vertical deviation VDEV to a predetermined deviation threshold SVDEV. The flight management aid device comprises, linked to the flight management system FMS, 2, a human-machine interface IHM 300 comprising: a flight control box, or flight control unit FCU, 240, comprising means CONS, 250, for sending flight instructions to the flight management system, FMS, 2.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Castaneda to incorporate the teaching of at least one following vertical guiding mode, the piloting instruction associated with this following vertical guiding mode -15-and the instruction associated with the initial vertical guiding mode are defined by the operator or are communicated by an air traffic control entity or by an avionics system of Sacle in order to ensure that descent trajectory is caught up on rapidly and ensuring maximum comfort to passengers without increasing pilot’s workload (see at least Sacle, para. [0007]).

As per claim 3 Castaneda does not explicitly disclose
wherein for each altitude constraint having the missed status, the determining statuses further comprises determining an altitude error corresponding to the vertical distance between this altitude constraint and the vertical path of the aircraft.
Sacle teaches
wherein for each altitude constraint having the missed status, the determining statuses further comprises determining an altitude error corresponding to the vertical distance between (see at least Sacle, para. [0047]-[0050]: calculation 10, by means of the flight management system FMS, 2, of a vertical deviation VDEV, between the aircraft and the vertical descent trajectory, comparison 11, by means of the flight management system FMS, 2, of the vertical deviation VDEV with a predetermined vertical deviation threshold SVDEV, when the vertical deviation VDEV exceeds the vertical deviation threshold SVDEV, a step 12 during which the activation of an optimized mode for catching up on the vertical descent trajectory is authorized, if the optimized catch-up mode is activated 13, by the crew, a step 14 for optimized catching up on the vertical descent trajectory, as defined previously, during which the FMS, 2, pilots the aircraft in vertical descent trajectory catch-up mode with a minimum engine thrust, a target speed for catching up in level VCRP and a target speed for catching up in downward trajectory VCRD. In the method according to the invention, the target speed for rejoining in level VCRP is equal to the maximum L/D ratio speed of the aircraft uprated by a first value V1 of between 5 and 15 knots and a target rejoining speed in downward trajectory VCRD is equal to the maximum operating speed VMO down rated by a second value V2 of between 3 and 10 knots. A knot is equal to 0.514 m/s. The value of the deviation threshold SVDEV is preferably greater than or equal to approximately 700 feet and, for example, equal to 700 feet. A foot, or ft., is the unit of measurement of the English system. An English foot (ft.) is equal to 304.8 mm.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Castaneda to incorporate the teaching of for each altitude constraint having the missed status, the determining statuses further comprises determining an altitude error corresponding to the vertical distance between this altitude constraint and the vertical path of the aircraft of Sacle in order to ensure that descent trajectory is 

As per claim 4 Castaneda does not explicitly disclose
wherein the displaying further comprises displaying each of the determined altitude errors.
Sacle teaches
wherein the displaying further comprises displaying each of the determined altitude errors (see at least Sacle, para. [0058]: Thus, when the aircraft arrives at the initial descent position Pi, the FMS continues to guide the aircraft on the cruising level while following the lateral descent trajectory which causes a vertical deviation to be created between the aircraft and the vertical descent trajectory. The FMS regularly calculates the vertical deviation VDEV. Advantageously, the value of the deviation VDEV is displayed on the screen 5 of the console 3. When, at the position P.sub.0, the vertical deviation VDEV exceeds the predetermined threshold SVDEV, the FMS makes available 12 to the crew a means of activating the optimized catch-up mode. This step comprises, for example, as represented in FIG. 4, a step for displaying, in a first area Z1 of the screen 5 of the console MCDU, 3, a first information item 11 (in this case "SPD TO PATH") informing the crew that it can activate an optimized catch-up mode. This step 12 also includes a step for configuring the area Z1 so that, when the crew presses the key 4Z1 of the keyboard 4 which is adjacent to the area Z1, that is to say, when the crew selects the area Z1 by means of the keyboard 4, the FMS's optimized catch-up operating mode is triggered.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Castaneda to incorporate the teaching of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628.  The examiner can normally be reached on Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Angelina Shudy/Primary Examiner, Art Unit 3668